Citation Nr: 0334550	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The appellant served on active duty from May 1968 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The case was remanded by the Board in November 2001, and has 
been returned to the Board after the requested development 
was completed.


FINDING OF FACT

The veteran's multiple sclerosis is of service origin.


CONCLUSION OF LAW

Multiple sclerosis was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In view of the fact that this decision results in the 
complete grant of the benefit being sought, the Board finds 
that the VCAA has been satisfied and this decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Factual Background

A review of the service medical records shows that the 
veteran was seen at the dispensary on several occasions for 
gastrointestinal symptoms.  In August 1970 he was seen 
following an injury to his hand.  X-rays of the left hand 
showed no abnormality.  At the time of the separation 
examination low back strain was noted.  A detailed 
description of the service medical records is contained in 
the September 2002 VA examination report set forth later in 
this decision.

The veteran received intermittent treatment at private 
facilities from 1989 to 1999 for various problems.  A June 
1989 report indicates that the veteran was evaluated for 
paresthesic tingling in both hands which had been present for 
two months.  Subsequently, his neurological symptoms 
worsened.  Progressive neurological disease was diagnosed in 
1997.  Subsequently multiple sclerosis was diagnosed.  

On a February 2000 VA neurological examination, the examining 
physician reported the veteran's symptoms since service, and 
noted that an official diagnosis was not made until MRI's 
obtained in 1997 showed multiple sclerosis.  The examiner 
reported that the veteran had demyelinating lesions of the 
brain by MRI and that symptoms in retrospect dated back to 
the time of military service when he began to complain of 
abdominal tightness.  The assessment was multiple sclerosis.

The veteran testified at a hearing at the RO in August 2001, 
before the undersigned.  He explained the gastrointestinal 
symptoms and symptoms that he had been having regarding the 
right hand since service. 

A medical record from a VA outpatient clinic in March 2002 
noted that the medical care provider opined that the 
abdominal girth pains and hand burnings reported in service 
were the first manifestations of multiple sclerosis.

A September 2002 VA neurological examination conducted by the 
same physician who examined the veteran in March 2002 noted 
that the veteran had multiple sclerosis and had been unable 
to work since 1999.  The examiner noted that the veteran had 
gastrointestinal problems in the military, and these problems 
consisted of constipation without diarrhea and not relieved 
by having bowel movement.  The pain noted was lower down in 
the abdomen during the military, and currently, it's higher 
up on the abdomen with severe fatigue.  Also, in the military 
he could not tolerate heat, and this condition was worse 
currently.  

In service in October 1968, the veteran had epigastric 
burning without swelling, and an upper gastrointestinal 
series and small bowel normal.  The doctor indicated that it 
was noted in the service medical records that the veteran had 
numerous other somatic complaints in August of 1969 and 
August 1970.  In August of 1970, he had constant pain and 
pressure in his hand, with a negative X-ray and no swelling 
or dysfunction noted.  There was no functional assessment of 
his hand.  Right lower quadrant pain was noted, and a barium 
enema was preformed which was negative.  

Following the evaluation, the diagnosis was multiple 
sclerosis on medication with evidence of cortical brain stem, 
cranial and thoracic involvement.  The examiner said that the 
nature of the multiple sclerosis was progressive; and the 
veteran's multiple sclerosis was severe with a right 
hemiparesis, right hemi sensory and severe fatigue.  The 
neurologist said the etiology of multiple sclerosis was 
unknown in general, but after detailed clinical examination 
and review of the veteran's claims file, it was his opinion 
that the veteran's multiple sclerosis was initially 
manifested during active duty. 

In support of his opinion, the doctor commented that the 
veteran did have an injury to his hand but it was a week 
later that he developed the burning and pain in his hand.  
There was nothing on examination or on the x-ray, and that 
leaves him to believe that this was one of the first episodes 
of the veteran's multiple sclerosis.  This was very 
consistent with a first episode of multiple sclerosis 
occurring after an injury or after surgery.  Secondly, the 
veteran had burning abdominal pain with a negative work up 
including a barium enema and an upper gastrointestinal 
series.  He had normal small bowel and had constipation at 
the time.  In the neurologist's opinion, the veteran was 
misdiagnosed in the military as functional bowel disease.  
Again, these girdling pains are very well known to occur in 
multiple sclerosis.  These symptoms persisted until the time 
of the current examination.  The examining neurologist 
concluded that it was his opinion that the veteran's multiple 
sclerosis was a service-connected disability.  


Anaylysis

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service. 38 C.F.R. § 3.303(d) 
(2003).

In this regard, the service medical records show that the 
veteran experienced gastrointestinal and hand symptoms during 
service.  Multiple sclerosis was diagnosed in the late 1990s.  
Two VA neurologists have related the veteran's multiple 
sclerosis to his period of active duty.  There is no 
objective medical evidence of record, which contradicts these 
opinions.  Accordingly, the Board finds that the weight of 
the evidence is in favor of the veteran's claim and service 
connection for multiple sclerosis is warranted.  


ORDER

Service connection for multiple sclerosis is granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



